Citation Nr: 0325602	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-06 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
for the period from November 25, 1971 to October 6, 1996.  


REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel





INTRODUCTION

The veteran had active military service from May 1971 to 
November 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from an October 2001 rating decision of the 
Sioux Falls, South Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In a June 2003 decision the Board denied entitlement to 
TDIU benefits for the period between November 1971 and 
October 1996.

2.  In its June 2003 decision, the Board noted and, in part, 
relied on a March 2002 Board decision that denied entitlement 
to an initial rating in excess of 30 percent for asthma for 
the period between November 1971 and October 1996.  

3.  The Board's March 2002 decision had been appealed and was 
vacated by the Court of Appeals for Veterans Claims prior to 
the issuance of the Board's June 2003 decision, and the 
resolution of the issue addressed in the March 2002 decision 
could have a significant impact on the outcome of the claim 
for TDIU benefits.  

4.  The Board's reliance, in part, in its June 2003 decision, 
on the March 2002 decision which has now been vacated 
constitutes a denial of due process of law.  


CONCLUSION OF LAW

As the June 10, 2003 Board decision did not accord the 
veteran full due process, that decision must be vacated.  
38 C.F.R. § 20.904 (2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On June 10, 2003, the Board issued a decision which denied 
the veteran's claim for entitlement to a total disability 
rating based on individual unemployability from November 25, 
1971 to October 6, 1996.  In the decision, the Board noted 
and, in part, relied on a previous Board decision dated March 
26, 2002 which denied entitlement to an initial rating in 
excess of 30 percent for asthma for the period from 
November 25, 1971 to October 6, 1996.  

A review of the record reveals that prior to the Board's June 
2003 decision, the March 2002 decision was appealed to the 
United States Court of Appeals for Veterans Claims (Court), 
and in an Order signed on March 20, 2003, the Court granted 
the parties' Joint Motion for Remand and vacated the Board's 
March 26, 2002 decision.  Hence, the claim for an initial 
rating in excess of 30 percent for asthma from 
November 25, 1971 to October 6, 1996 is not final and remains 
pending before the Board.  Furthermore, this issue is 
inextricably intertwined with the issue of entitlement to 
TDIU benefits for that same time period.  

The Board may vacate an appellate decision where a veteran is 
denied due process of law.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2002).  The Board's reliance, in 
part, on a March 2002 decision which has now been vacated by 
the Court constitutes a denial of due process of law.  
Accordingly, the Board has determined that the June 2003 
decision of the Board denying entitlement to TDIU benefits 
for the period from November 25, 1971 to October 6, 1996, 
must be vacated.  A new decision will be entered as if the 
June 2003 decision by the Board had never been issued.  




ORDER

The June 10, 2003 Board decision that denied entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities from November 25, 1971 
to October 6, 1996 is vacated.  



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

